Opinión concurrente del
Juez Asociado Señor Negrón García.
Por imperativo constitucional del debido proceso de ley, para activar una presunción no bastan alegaciones. Su va-lidez depende inexorablemente de la existencia de unos he-chos básicos debidamente probados y su relación racional con el hecho presumido.
Nuevamente, tal y como advertimos en Sandoval v. Caribe Hilton, 149 D.P.R. 582 (1999), la Mayoría le atribuye a la jurisprudencia que interpreta la presunción de discri-men de la Ley Núm. 100 de 30 de junio de 1959 (29 *668L.P.R.A. secs. 146 et seq.) un alcance, no sólo inexistente sino inconstitucional, cuyo efecto es eximir al reclamante de probar unos hechos básicos, antes de tener a su favor la presunción.
Esto, en detrimento del debido proceso de ley de los de-mandados, quienes ante una presunción fuerte, se les im-pone la carga, no sólo de producir, sino de persuadir al juzgador de la inexistencia del discrimen.
h-H
Las presunciones no constituyen evidencia propiamente. Son “reglas de inferencia relativas a las infe-rencias que el juzgador puede o debe hacer de la evidencia admitida”. E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1983, Vol. I, Cap. III, pág. 39. La Regla 13(A) de Evidencia, 32 L.P.R.A. Ap. IV, define las presunciones como “una deducción de un hecho que la ley autoriza a hacer o requiere que se haga de otro hecho o grupo de hechos previamente establecidos en la acción. A ese hecho o grupo de hechos previamente estable-cidos se le denomina hecho básico; al hecho deducido me-diante la presunción se le denomina hecho presumido”.
El peso de la prueba en cuanto a los hechos básicos, corresponde a quien advendría favorecido por la presun-ción, y su estándar, aquella certeza o convicción moral del juzgador en un ánimo no prevenido. Regla 10(C) de Evi-dencia, 32 L.P.R.A. Ap. IV; R. Emmanueli Jiménez, Pron-tuario de Derecho Probatorio Puertorriqueño, Ira ed., Re-pública Dominicana, Ed. Corripio, 1994, pág. 127. Si el juzgador no tiene la certeza o convicción moral de que el reclamante estableció los hechos básicos, no puede asumir la existencia del hecho presumido. Por el contrario, si en conciencia cree que lo logró, tiene que asumirla. Una vez activada la presunción, el peso de producir la evidencia y persuadir se transfiere al demandado, teniendo que demos-*669trar que la existencia del hecho presumido —discrimen— es menos probable que su inexistencia. De ser presunción de efecto fuerte, ante la duda, el juzgador tiene que dar por probado el hecho presumido. 34 L.P.R.A. Ap. IV, R. 14; Belk v. Martínez, 146 D.P.R. 215 (1998); López Vicil v. ITT Intermedia, Inc., 142 D.P.R. 857 (1997); Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42 (1983). Si bien este efecto fuerte de la presunción no plantea en nuestra jurisdicción mayores problemas constitucionales —por aplicar a casos civiles ante tribunal de derecho— “siempre queda la posibilidad de que una presunción, aun en casos civiles, viole el debido procedimiento de ley por ausencia de conexión racional en-tre hecho básico y hecho presumido”. Chiesa, op. cit., págs. 44-45. La violación sería aún mayor, si en lugar de no exis-tir tal conexión, se pretende basar en alegaciones y no se establecen los hechos básicos que dan vida a la presunción.
rH I — I
Es insostenible, hermenéutica y constitucionalmente, la interpretación y el alcance que da la Mayoría a la jurispru-dencia que ha examinado esta presunción. Primero, al exa-minar el debate legislativo encontramos que al explicar la presunción contenida en la Ley Núm. 100, supra, el legis-lador, lejos de eximir al reclamante de probar los hechos básicos, indicó que dicha presunción operaba para eximir a un patrono de responder por actos discriminatorios, aun cuando el empleado estableciera los hechos básicos, si hubo justa causa para el despido. Es decir, puede el empleado caer bajo el grupo protegido por la ley y haber sido despe-dido, y no activarse la presunción de discrimen, siempre que haya justa causa para el despido. XII (Núm. 54) Diario de Sesiones de la Asamblea Legislativa (Senado), 686 (1959). Segundo, los casos aludidos fueron adjudicados en sus méritos. Nunca se planteó, menos se eximió, a los re-clamantes del peso de prueba, es decir, de cumplir con la *670obligación de establecer unos hechos básicos que dieran vida a la presunción. Sólo atendimos el efecto que tiene la presunción una vez activada debidamente. Belk v. Martínez, supra; López Vicil v. ITT Intermedia, Inc., supra; Rodríguez Meléndez v. Sup. Amigo, Inc., 126 D.P.R. 117 (1990); Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599 (1989); Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985); Ibáñez v. Molinos de P.R., Inc., supra.(1)
Por el contrario, al adjudicar controversias de discrimen político, siempre expresamos que el reclamante tiene que probar los hechos básicos, pues “[d]e otra forma no es po-sible ni razonable exigirle al Estado que derrote una pre-sunción sostenida solamente por una alegación”. McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113, 141 (1989); Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982 (1972); Navedo v. Municipio de Barceloneta, 113 D.P.R. 421 (1982).
En el caso ante nos, incorrectamente la Mayoría señala que la presunción de discrimen —en la modalidad políti-ca— se activa con sólo demostrarse que el patrono no tenía *671justa causa para el despido. Sin embargo acepta, al expo-ner la norma jurisprudencial, que además tiene que esta-blecerse: (1) ausencia de motivo racional para el despido; (2) estar en el grupo protegido —de afiliación política dis-tinta a la del patrono — , y (3) haber sido sustituido por otro empleado de diferente afiliación política, que resulta afín con la de la autoridad nominadora. McCrillis v. Aut. Navieras P.R., supra; Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990). No obstante, equipara los hechos básicos requeridos en cada modalidad de discrimen a simples alegaciones. Señala que “en la demanda hay que alegar que había una relación obrero-patronal (o de aspirante a empleo), y que se tomó una acción adversa en contra del empleado o del aspirante y, por último, que el demandante cae dentro del grupo que protege la legislación en cuestión”. Opinión mayoritaria, pág. 663 esc. 12.
Argumenta, también, que una vez activada la presun-ción, el demandado tiene tres (3) formas de atacarla: (1) derrotar el hecho básico —para la Mayoría, la alegación de que no hubo justa causa— (2) destruir el hecho presumido, —también equiparado a la alegación de discrimen— y (3) atacar ambas.
Meras alegaciones no hacen prueba. Mucho menos, prueba de hechos básicos para activar una presunción fuerte, la cual sólo se rebate con prueba que persuada al juzgador, y que, ante la duda, se tiene que asumir el hecho presumido. Así lo reconocimos en McCrillis v. Aut. Navieras de P.R., supra, pág. 141, al resolver que la mera alega-ción de un hecho básico, o de discrimen político no activa la fuerte presunción o inferencia de discrimen. El reclamante tiene que establecer “la ausencia de motivo racional para el despido y la sustitución por otro empleado de diferente afi-liación política que resulta afín con la de la autoridad nominadora”. íd.
Recapitulando, para activar la presunción de la Ley Núm. 100, supra, es necesario probar los hechos básicos *672exigidos en cada modalidad, además de la ausencia de justa causa.
Concurrimos, sin embargo, que el caso de autos no podía resolverse sumariamente. Ante la alegación de discrimen de Socorro Alberty Marrero es menester darle la oportuni-dad para que pueda desfilar prueba sobre los hechos bási-cos que activen la presunción o, en la alternativa, prueba directa del discrimen, de tenerla disponible.

 Éste es el verdadero alcance de nuestras expresiones al efecto de que la circunstancia esencial para activar la presunción es el despido sin justa causa, ex-puestos en Belk v. Martínez, 146 D.P.R. 215 (1998), e Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42 (1983).
Claramente estas expresiones fueron vertidas en el contexto del análisis del efecto de la presunción.
En Ibáñez v. Molinos de Puerto Rico, Inc., supra, caso de discrimen por edad, señalamos que aunque la reclamante cumplió su carga de probar hechos básicos, y fue despedida sin justa causa, el patrono rebatió la presunción de discrimen con prueba suficiente. Al expresamos sobre la diferencia entre la legislación de discri-men federal y la local, aludimos a la definición de despido injustificado provista por el Art. 2 de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185b) para subrayar que Ibáñez cumplió con el requisito adicional de nuestra legislación —es-tablecer que el despido fue injustificado— por lo que tenía a su disposición la presunción.
El Art. 2 de la Ley Núm. 80, supra, se limita a dar algunos ejemplos, no exhaus-tivos, de lo que sería justa causa y que constituiría ausencia de justa causa para el despido. No establece qué la falta de justa causa es suficiente para activar la pre-sunción de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.). Por su parte, la Ley Núm. 100, supra, tampoco alude a la definición justa causa de la Ley Núm. 80, supra, ni le atribuye ser el único elemento básico que ha de probarse para activar la presunción de discrimen. En Belk v. Martínez, supra, por su parte, al hablar de alegaciones, nos referimos a lo que los reclamantes aducían en la demanda.